DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 17, and 20 are pending.  Claims 6-16 and 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Allowable Subject Matter
Applicant’s arguments with respect to claim 20 have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn.  
Claim 20 is allowed.
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record teach or fairly suggest the limitations recited in each of claims 4 or 5 particularly in combination with each and every limitation of intervening claims 1 and 2.

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Applicant argues that Kim counts 1's in the XOR operation across an entire page of memory but does not identify sub-blocks of the memory as at least one bad sub-block and at least one normal sub-block that are adjacent to one another.  Applicant further argues that Kim uses a running average value of error bits across a page for wear leveling, but does not seem to use the error occurrence frequency of each of the sub- blocks.
The Examiner asserts that Kim teaches identifying a memory page as a bad sub-block and identifying memory pages as a normal sub-block in paragraph 88 (pages with higher running average than the reference value are bad, and pages with lower running average than the reference value are considered normal).  The pages of Kim are selectable units that are smaller than the memory blocks BLK and therefore considered “sub-blocks” as further detailed with respect to Vali in the prior rejections.  At least one bad page is necessarily adjacent to a normal page in a functioning memory device.  The Examiner also notes that the running average value described by Kim reads upon the “error occurrence frequency” in the claims because the running average is determined from the number of error bits (paragraph 7) and thus represents an error occurrence frequency.
Applicant further argues that Kim fails to specifically identify a bad sub-block and identify a normal sub-block based on the error occurrence frequency.  As explained above, the running average value described by Kim reads upon the “error occurrence 
Applicant argues that a person of ordinary skill in the art would not combine Kim and Vali as alleged by the Office Action since Kim and Vali use different techniques for wear leveling.
The Examiner assert that the prior rejection does not propose combining the wear leveling techniques of Vali and Kim.  Vali is merely relied upon for showing that wear-leveling on units of a page or a block is well-known in the art, and this reinforces the teachings of Kim that the wear leveling may operate on the basis of a page (sub-block) unit (paragraphs 104-105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pat. Pub. 2015/0135025; hereinafter referred to as Kim) in view of Vali et al (US Pat. Pub. 2013/0028022; hereinafter referred to as Vali) in view of Moon et al (US Pat. Pub. 2014/0369124; hereinafter referred to as Moon).
As per claim 1:	Kim teaches a nonvolatile memory device comprising: 
a memory cell array comprising a plurality of memory blocks (Fig. 4, BLKn), each of the plurality of memory blocks comprising a plurality of memory cells coupled to word-lines respectively (Fig. 5), wherein the word-lines are stacked vertically on a substrate (Fig. 13; paragraph 77), and wherein some memory cells of the plurality of memory cells are selectable by a sub-block unit smaller than one memory block of the plurality of memory blocks (paragraph 77; memory pages); and 
a control circuit configured to identify a first memory block of the plurality of memory blocks as at least one bad block and as at least one normal block based 
an address decoder, connected to the word-lines (Fig. 4, 2120), and configured to apply a first voltage to first word-lines of the at least one normal block and configured to apply a second voltage to second word-lines of the at least one bad block during a memory operation on the first memory block (Fig. 7; voltages are necessarily applied to any of the memory cells as shown.  The voltage applied to the normal blocks can be considered a first voltage, and the voltage applied to the bad blocks can be considered a second voltage).
Not explicitly disclosed by Kim is identifying sub-blocks of a first memory block of the plurality of memory blocks as the at least one bad sub-block and one normal sub-block based on error occurrence frequency of each of the sub-blocks.  However, Kim teaches calculating the average error value on a page by page basis (paragraphs 104-105).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the wear leveling of Kim in units of pages instead of blocks.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because performing wear leveling on either units of pages or blocks was well-known in the art, as explained by Vali in paragraph 30.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply different erase voltages for the normal sub-block and bad sub-block.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because cells with higher wear would have necessitated higher erase voltages, as shown by Moon in Fig. 6.
As per claim 2:	Kim and Vali teach the nonvolatile memory device of claim 1.  Not explicitly disclosed is wherein, when first memory cells of the at least one bad sub-block are in erased state, second memory cells of the at least one normal sub-block are programmed before the memory operation, and the memory operation is an erase operation on the first memory block, the address decoder is configured to apply a first word-line erase voltage to the first word-lines and to apply a second word-line erase voltage different from the first erase voltage to the second word-lines.
However, Moon in an analogous art teaches applying different erase voltages depending on the level of wear (Fig. 6; paragraph 133).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply different erase voltages for the normal sub-block and bad sub-block.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because cells with higher wear would have necessitated higher erase voltages, as shown by Moon in Fig. 6.

identifying blocks of a first memory block of the plurality of memory blocks as at least one bad block and at least one normal block based on error occurrence frequency of each of the blocks of the first memory block (paragraph 88; pages with running average higher than a reference value is a bad block, while pages with running average less than a reference value is a normal block), wherein the at least one bad block and the at least one normal block are adjacent to each other (all of the blocks are normal blocks when the memory is new.  The first block that is eventually identified as a bad block would therefore necessarily be adjacent to a normal block since every other block is normal); 
applying a first voltage to first word-lines of the at least one normal sub-block during a memory operation on the first memory block (Fig. 7).
Not explicitly disclosed by Kim is identifying sub-blocks of a first memory block of the plurality of memory blocks as the at least one bad sub-block and one normal sub-block 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the wear leveling of Kim in units of pages instead of blocks.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because performing wear leveling on either units of pages or blocks was well-known in the art, as explained by Vali in paragraph 30.
Also not explicitly disclosed is applying a second voltage different from the first voltage to second word-lines of the at least one bad sub-block during the memory operation on the first memory block.  However, Moon in an analogous art teaches applying different erase voltages depending on the level of wear (Fig. 6; paragraph 133).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply different erase voltages for the normal sub-block and bad sub-block.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because cells with higher wear would have necessitated higher erase voltages, as shown by Moon in Fig. 6.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Vali in view of Moon in view of Kim (US Pat. Pub. 2013/0229872; hereinafter referred to as Kim2).
As per claim 3:	Moon teaches the nonvolatile memory device of claim 2, wherein a level of the 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to erase method of Kim2 to the teachings of Kim et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have allowed performing erasures on sub-blocks without unnecessarily shortening the lifespan of the memory (paragraphs 8-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111